PER CURIAM.
Willie G. Davis appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court’s order in all respects. In his initial brief, Davis raises additional claims which he failed to raise in his motion for postcon-viction relief filed in the trial court. Because he did not include these claims in his motion filed in the trial court, we cannot address them on appeal.
Affirmed.
BLUE, A.C.J., and FULMER and GREEN, JJ., Concur.